Citation Nr: 9912446	
Decision Date: 05/06/99    Archive Date: 05/12/99

DOCKET NO.  97-29 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to restoration of a 30 percent evaluation for 
service-connected hiatal hernia with gastroesophageal reflux, 
transient pyloric spasm, severe duodenal bulb scarring with 
polypectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to July 
1992.  This appeal arises before the Board of Veterans' 
Appeals (Board) from a rating decision in which the RO 
reduced the rating for the veteran's service-connected hiatal 
hernia with gastroesophageal reflux, transient pyloric spasm, 
severe duodenal bulb scarring with polypectomy (service-
connected gastrointestinal disorder) from 30 percent to 10 
percent.

The RO transferred the file the to Board in October 1997.  
Later in that same month, the RO received the veteran's claim 
for an increased rating for his service-connected 
hypertension, together with supporting documentation.  The RO 
forwarded this material to the Board under 38 C.F.R. 
§ 19.37(b) (1998).  The veteran did not waive RO 
consideration of these documents.  The Board has reviewed 
them and has determined that the are not relevant to the 
matter currently before the Board on appeal.  They include 
copies of VA treatment notes dated between 1993 and 1996.  
Aside from a complaint of recurrent stomach pain in 1993, 
references to refills of prescriptions for Zantac, and a 
reference in June 1996 to sleeping with his head elevated to 
prevent regurgitation, these records do not refer to the 
disability at issue.  In short, they do not describe the 
disability due to the veteran's service-connected 
gastrointestinal disorder.  As the evidence is not pertinent, 
the Board need not refer it to the RO.  See 38 C.F.R. 
§ 20.1304(c) (1998).  However, the Board refers the claim to 
the RO for appropriate action.



FINDINGS OF FACT

1.  All relevant evidence for a fair and informed decision 
has been obtained by the originating agency.

2.  In a May 1997 rating decision, the RO reduced the 
evaluation of the veteran's service-connected 
gastrointestinal disorder from 30 percent to 10 percent, 
effective on September 1, 1997.

3.  A February 1997 VA examination report evidenced no 
objective observations of symptomatology characteristic of 
considerable impairment of health when compared to those 
examinations conducted in January 1995 and September 1992.

4.  The RO's reduction of the disability rating from 30 
percent to 10 percent was based upon sufficient medical 
evidence demonstrating sustained material improvement in his 
gastrointestinal disability under the ordinary conditions of 
life.


CONCLUSION OF LAW

The requirements for restoration of the veteran's 30 percent 
evaluation for service-connected hiatal hernia with 
gastroesophageal reflux, transient pyloric spasm, severe 
duodenal bulb scarring with polypectomy are not met.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. § 3.105, 
3.344, 4.7, 4.113, 4.114, Diagnostic Code 7348 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented evidence to rebut the RO's decision 
to reduce the evaluation assigned for his service-connected 
gastrointestinal disability.  Therefore, he has presented a 
well-grounded claim for restoration of the 30 percent rating 
for this disability within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  The Board also finds that the 
evidence presented, including a February 1997 VA examination 
report, the veteran's statements, and his September 1997 
testimony before a hearing officer at the RO is adequate for 
evaluation of the issue on appeal.  

The Board notes that the veteran testified in his September 
1997 hearing that he had seen his physician six times during 
that year for treatment of his gastrointestinal disorder.  
These records are not present in the claims file now before 
the Board.  Yet, the Board finds that it need not obtain 
them.  Records of treatment for the gastrointestinal 
disability in 1997 are not probative because they do not 
address the issue here under concern, which is the picture of 
the veteran's disability as viewed in a continuum from the 
date of the grant of service-connection, in October 1992, to 
the date of the proposed reduction, in March 1997. 

Therefore, the Board concludes that all relevant facts have 
been properly developed, and no further assistance to the 
veteran is required to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).

Service connection was originally granted in an October 1992 
rating decision for "hiatal hernia with gastroesophageal 
reflux, transient pyloric spasm, severe duodenal bulb 
scarring with polypectomy", all rated 30 percent disabling, 
effective from July 18, 1992, under Diagnostic Code 7346, for 
hiatal hernia, in accordance with 38 C.F.R. § 4.114, which 
directs that certain ratings pertaining to gastrointestinal 
disorders (diagnostic codes 7301-7329 inclusive, 7331, 7342, 
and 7345-7348) may not be combined.  A future examination was 
scheduled for September 1994.  After a VA examination in 
January 1995, a rating decision in that same month continued 
the 30 percent rating in the absence of evidence of sustained 
improvement and scheduled a future examination for January 
1997.  

In March 1997, the RO proposed to reduce the 30 percent 
evaluation to 10 percent, in light of findings noted in a 
February 1997 VA examination report.  This proposal was 
effectuated in a May 1997 rating action, and a 10 percent 
rating for the service-connected gastrointestinal disorder 
became effective on September 1, 1997.

In reducing the veteran's evaluation for his service-
connected gastrointestinal disorder, the RO complied with the 
procedural requirements outlined at 38 C.F.R. § 3.105(e) 
(1998).  As this reduction would ultimately result in the 
reduction of compensation payments being made to the veteran, 
the RO appropriately prepared a proposed rating reduction in 
March 1997 setting forth all material facts and reasons.  The 
veteran was duly notified that same month, and given more 
than 60 days to present additional evidence to show that 
compensation payments should be continued, and not reduced.  
The veteran presented a written statement contesting the RO's 
finding that his condition had improved.  Nevertheless, the 
RO concluded that a reduction from 30 percent to 10 percent 
was warranted for the veteran's service-connected 
gastrointestinal disorder, and effectuated the reduction in a 
May 1997 rating decision, effective from September 1, 1997.

The veteran's focus, however, is not upon the procedures 
undertaken by the RO, but the substantive reasoning 
underlying its decision to reduce the evaluation for his 
service-connected gastrointestinal disorder.  He contends 
that the RO did not properly apply the procedures outlined at 
38 C.F.R. § 3.344 (1998), which concern the stabilization of 
disability evaluations which have been in effect for long 
periods at the same level.  The Court, in Brown v. Brown, 5 
Vet. App. 413, 419-420 (1993) noted "at least four specific 
requirements" in 38 C.F.R. § 3.344(a):

(1) the Board must review "the entire 
record of examinations and the medical-
industrial history ... to ascertain whether 
the recent examination is full and 
complete"; (2) "[e]examinations less 
full and complete than those on which 
payments were authorized or continued 
will not be used as a basis of 
reduction"; (3) "[r]atings on account 
of diseases subject to episodic 
improvement (...) will not be reduced on 
any one examination, except in those 
instances where all the evidence of 
record clearly warrants the conclusion 
that sustained improvement has been 
demonstrated"; and (4) "[a]lthough 
material improvement in the physical or 
mental condition is clearly reflected, 
the rating agency will [consider] whether 
the evidence makes it reasonably certain 
that the improvement will be maintained 
under the ordinary conditions of life."

The foregoing specific criteria were not specifically 
discussed in the March or May 1997 rating decisions.  
However, the June 1997 statement of the case (SOC) contains 
this regulation and the September 1997 supplemental SOC, or 
SSOC, discusses in detail the RO's consideration of the 
regulation in the rating reduction.  

Specifically, the SSOC presents a review of the history of 
the veteran's gastrointestinal disorder including evidentiary 
comparisons between the most recent, February 1997, VA 
examination report and the previous examination reports of 
January 1995 and September 1992.  As noted above, the RO had 
found improvement in the veteran's disability in January 
1995, but noted that evidence of sustained improvement was 
not present.  The RO noted that the veteran presented in 
September 1992 with vague complaints of gastrointestinal 
problems, that he was on medication, and that he weighed 215 
pounds.  Results of laboratory tests evidenced severe 
scarring of duodenal bulb but no active ulceration, and a 
hiatal hernia with gastroesophageal reflux.  In January 1995, 
the veteran presented with irritation in the mid-abdominal 
area and feelings of nausea occurring eight times per month.  
He stated he took medication three times a day.  No 
laboratory results are noted, and a review of the evidentiary 
record indicates that no laboratory tests were scheduled in 
January 1995.  In February 1997, the RO stated the veteran 
presented with no complaints but reported he continued to 
take medication and that he had to avoid spicy foods.  He was 
noted to appear very healthy, to weigh 217 pounds, but to 
exhibit no abnormalities other than elevated blood pressure.  
Laboratory results evidenced a sliding type hiatal hernia 
with gastroesophageal reflux but no other abnormalities.

The RO specifically stated in the SSOC that, while the 
January 1995 examination report evidenced improvement in the 
veteran's gastrointestinal disorder, the February 1997 
examination was requested to determine whether the 
improvement noted would be sustained.  The RO indicated it 
had found the veteran's improvement in gastrointestinal 
symptomatology to be sustained, specifically comparing the 
lack of abnormal physical findings and the absence of the 
severe scarring in the duodenal bulb in the February 1997 VA 
examination report as compared to that conducted in September 
1992.  The hiatal hernia with gastroesophageal reflux 
remains, the RO noted, but reduced in severity.  Finally, the 
RO compared the veteran's weight in 1992 and 1997 and found 
that he had not lost any weight but rather the examiner had 
observed the veteran to be very healthy and without abnormal 
physical findings concerning his gastrointestinal disorder.

The RO further indicated in its SSOC that it had reviewed the 
veteran's statements and testimony proffered in objection to 
the proposed reduction, including his contention that he had 
seen his physician for gastrointestinal problems six times in 
1997 and that this physician had noted no improvement in the 
veteran's condition.  But it concluded that the reduction 
from 30 percent to 10 percent is appropriate in viewing the 
entire evidence of record and after comparing the VA 
examination reports conducted in September 1992, January 
1995, and February 1997.

A finding of "material improvement" must be supported with 
a comparison of both the current and the previous physical 
condition to determine whether there has been a change in the 
veteran's disability picture within the context of applicable 
diagnostic code(s).  See Karnas v. Derwinski, 1 Vet. App. 
308, 310-11 (1991).  Upon review of the RO's rationale for 
its reduction in the evaluation awarded the veteran's 
gastrointestinal disorder, the Board finds that the RO has 
carefully considered the issue of sustained, material 
improvement.

Moreover, the Board notes that 38 C.F.R. § 3.344 does not 
apply to disabilities that have not become stabilized, and 
may improve.  The fact that the 1992 and 1995 rating 
decisions scheduled future examinations and the language 
contained in the January 1995 rating decision concerning 
sustained improvement indicate that the RO did not view the 
30 percent evaluation of the veteran's gastrointestinal 
disorder as stabilized.

The Board finds that the RO has complied with the additional 
factual and legal considerations required by 38 C.F.R. 
§ 3.344 in reducing an evaluation that has been in effect for 
five or more years.  The RO (1) reviewed the entire record of 
examinations and medical history of the veteran, (2) the 
February 1997 examination, upon which the RO based its 
findings of sustained improvement when analyzed alongside the 
January 1995 examination report and compared to the September 
1992 report, contained a complete evaluation including 
results of laboratory testing, (3) the RO based its decision 
on two examination reports, the second, February 1997, 
examination having been requested specifically to confirm or 
refute the findings of improvement noted in the January 1995 
report, and (4) the RO found, in comparing the results of the 
examinations conducted in 1992, 1995, and 1997, that the 
disability picture presented reflected improvement of a 
sustained character that would be maintained under ordinary 
conditions of life.

The Board therefore concludes that the RO has complied with 
the provisions of 38 C.F.R. § 3.344, and that medical 
evidence of record does not support the restoration of the 
previous 30 percent evaluation for the veteran's service-
connected gastrointestinal disorder.


ORDER

Restoration of a 30 percent rating for a hiatal hernia with 
gastroesophageal reflux, transient pyloric spasm, severe 
duodenal bulb scarring with polypectomy is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

